In related custody proceedings pursuant to Family Court Act article 6, the father appeals from an order of the Family Court, Queens County (O’Connor, J.), dated October 8, 2009, which, after a hearing, awarded sole custody of the subject child to the mother.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the father’s contentions, the Family Court’s de*938termination that the best interests of the child would be served by an award of sole custody to the mother was supported by a sound and substantial basis in the record and should not be disturbed (see Eschbach v Eschbach, 56 NY2d 167 [1982]; Matter of Garcia v Becerra, 68 AD3d 864 [2009]).
The father’s remaining contentions are without merit. Mastro, J.P., Leventhal, Hall and Lott, JJ., concur.